                1 COOPER, WHITE & COOPER LLP
                  JILL B. ROWE (SBN 197713)
                2 PATRICK M. ROSVALL (SBN 217468)
                  201 California Street, 17th Floor
                3 San Francisco, California 94111
                  Telephone:     (415) 433-1900
                4 Facsimile:     (415) 433-5530

                5 Attorneys for Defendant Comcast Cable
                  Communications Management, LLC
                6

                7                                      UNITED STATES DISTRICT COURT

                8                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                9

            10 SACRAMENTO METROPOLITAN CABLE                               CASE NO. 2:18-cv-00500-WBS-EFB
               TELEVISION COMMISSION,                                      CASE NO. 2:18-cv-01212-WBS-EFB
            11
                          Plaintiff,                                       STIPULATION AND [PROPOSED]
            12                                                             SCHEDULING ORDER
                    vs.
            13                                                             Judge:    Hon. William B. Shubb
               COMCAST CABLE COMMUNICATIONS                                Date:     December 9, 2019
            14 MANAGEMENT, LLC,                                            Time:     1:30 p.m.

            15                         Defendant.                          Trial Date: None Set

            16
                                                                 STIPULATION
            17
                             Following a status conference held with the Honorable William B. Shubb on December 9,
            18
                    2019, the parties stipulate as follows:
            19
                             1.        The parties will complete non-expert depositions by March 31, 2020.
            20
                             2.        The parties intend to file motions for summary judgment. The Court will hear the
            21
                    motions on April 20, 2020 at 1:30 p.m. Briefs will be filed according to Eastern District Local
            22
                    Rule 230, i.e., opening briefs are due March 23, 2020; opposition briefs are due April 6, 2020; and
            23
                    reply briefs are due April 13, 2020.
            24
                             3.        The parties will attend a judicial settlement conference on or after May 11, 2020,
            25
                    on a date to be scheduled by the Court.
            26
                             4.        A pre-trial conference will be held on June 8, 2020 at 1:30 p.m.
            27
                             5.        A two-day bench trial will be held on August 18 and 19, 2020, at 9:00 a.m.
            28
COOPER, WHITE
& COOPER LLP
                    1290143.1 82461.90000\32608405.1
                          STIPULATION AND [PROPOSED] ORDER RE: STATUS (PRETRIAL SCHEDULING) CONFERENCE
                1 DATED: January 13, 2020                        COOPER, WHITE & COOPER LLP

                2

                3
                                                           By:            /s/ Jill B. Rowe
                4                                                Jill B. Rowe
                                                                 Attorneys for Defendant Comcast Cable
                5                                                Communications Management, LLC
                6

                7 DATED: January 13, 2020                        BEST BEST & KRIEGER LLP

                8

                9                                          By:          /s/ Mark Velasquez (as authorized on 1/14/2020)
                                                                 Mark Velasquez
            10
                                                                 Attorneys for Plaintiff Sacramento Metropolitan Cable
            11                                                   Television Commission

            12                                                       ORDER
            13               IT IS HEREBY ORDERED that:
            14               1.        The parties shall complete non-expert depositions by March 31, 2020.
            15               2.        The Court will hear the parties' motions for partial summary judgment on April 20,
            16 2020 at 1:30 p.m. Opening briefs are due March 23, 2020; opposition briefs are due April 6,

            17 2020; and reply briefs are due April 13, 2020.

            18               3.        The parties are hereby notified that a Settlement Conference is set before the Hon.
            19 Edmund F. Brennan, Magistrate Judge, on 5/21/2020 at 10:00 AM in Courtroom 8, 13th Floor.

            20 Each party is directed to have a principal capable of disposition at the Settlement Conference or to

            21 be fully authorized to settle the matter on any terms at the Settlement Conference. Each party is

            22 further directed to submit via email to EFBorders@caed.uscourts.gov a confidential settlement

            23 conference statement no later than 12:00 PM (Noon) on 5/14/2020. Such statements are not to be

            24 filed with the clerk, although the parties may agree, or not, to serve each other with the settlement

            25 statements.           However, each party shall e file a one-page document entitled "Notice of Submission
            26 of Confidential Settlement Conference Statement." If the settlement judge is not the trial judge,
            27 the Confidential Settlement Conference Statement shall not be disclosed to the trial judge.           The
            28 parties are further required to file a waiver of disqualification as to Magistrate Judge Brennan
COOPER, WHITE
& COOPER LLP
                    1290143.1 82461.90000\32608405.1                     2
                                                       STIPULATION AND SCHEDULING ORDER
                1 within 7 days from the date of this order, and pursuant to Local Rule 270(b), since this judge is

                2 also the Magistrate Judge assigned to this case.

                3            4.        The parties will attend a pre-trial conference with the Court on June 8, 2020 at

                4 1:30 p.m. in Courtroom 5 (WBS).

                5            5.        A Bench Trial is set to commence on August 18, 2020 at 9:00 a.m. in Courtroom

                6 5 (WBS), and shall last for two days.

                7 Dated: January 24, 2020

                8

                9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28
COOPER, WHITE
& COOPER LLP
                    1290143.1 82461.90000\32608405.1                     3
                                                       STIPULATION AND SCHEDULING ORDER
